UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF toad

fos
EASTERN DIVISION 13 JU PM: 38
h si rar ic my) , oi
UNITED STATES OF AMERICA, ST ROS Meus
Plaintiff,
Case No. 2:18-CR-178
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
GREGORY J. DARR,
Defendant.

OPINION AND ORDER

This matter is before the Court on Defendant Gregory J. Darr’s (“Defendant”) Motion to
Extend his Surrender Date. (ECF No. 32). On August 27, 2018, the Government filed a Bill of
Information against Defendant, charging him with one count of conspiracy to embezzle, steal,
and convert over $1,000 in federal currency from the United States Department of Housing and
Urban Development (“HUD”). (ECF No. 1). In September 2018, Defendant entered a plea of
guilty to that charge pursuant to a plea agreement. (ECF Nos. 2 & 8). On April 18, 2019, the
Court sentenced Defendant to 30 months imprisonment, 3 years of supervised release, and
$431,668.45 in restitution. Defendant is scheduled to self-surrender on June 6, 2019. Defendant
now moves for an extension of his self-surrender date. (ECF No. 32).

District courts have “discretionary authority . . . to set a self-surrender date for a
defendant.” See United States v. Cruz, No. 2:10-cr-115, 201] WL 4048965, at *1 (M.D. Fla.
Sept. 13, 2011). Defendants seeking an extension of their self-surrender date must generally
show “good cause” for the request. See United States v. George, No, ED-cr-12-065, 2015 WL

13450241, at *3 (C.D. Cal. Nov. 30, 2015). Defendant argues that good cause exists for an
extension due to: (1) his financial interest in the potential sale of Augusta Properties, Ltd., and
(2) his wife’s illness. (ECF No. 32). The Government contends that Defendant “has not raised
any new issues from his sentencing hearing.” (ECF No. 33).

The Government’s argument is well taken. There is no indication that Defendant’s
circumstances have changed since the sentencing hearing. The Court previously considered both
Defendant’s interest in resolving his financial affairs, and his role as his wife’s caretaker. As no
good cause exists to deviate from the Court’s sentencing determination, Defendant’s Motion is

DENIED. (ECF No. 32).

 

 

IT IS SO ORDERED.
&- 5-a011 aa
DATE EDMUND & SARGUS, JR.

CHIEF UNITED STATES DISTRICT JUDGE
